2015 UT App 131
_________________________________________________________

              THE UTAH COURT OF APPEALS


                        ROGER BRYNER,
                    Plaintiff and Appellant,
                                v.
                   CANYONS SCHOOL DISTRICT,
                    Defendant and Appellee.

                            Opinion
                       No. 20130566-CA
                       Filed May 29, 2015

         Third District Court, West Jordan Department
              The Honorable Barry G. Lawrence
                         No. 120414267

                 Roger Bryner, Appellant Pro Se

           Patrick L. Tanner and Paul D. Van Komen,
                      Attorneys for Appellee

         David C. Reymann and Rachel L. Wertheimer,
                Attorneys for Amicus Curiae
          Utah Headliners Chapter of the Society of
                   Professional Journalists

   JUDGE MICHELE M. CHRISTIANSEN authored this Opinion, in
     which JUDGES GREGORY K. ORME and STEPHEN L. ROTH
                        concurred.


CHRISTIANSEN, Judge:

¶1     Roger Bryner filed a complaint in the trial court seeking to
compel the Canyons School District (the District) to produce a copy
of a video-surveillance recording taken by a security camera at
Butler Middle School. The District had determined that the video
constituted an education record and that the disclosure
requirements of the Family Educational Rights and Privacy Act
                  Bryner v. Canyons School District


(FERPA) prohibited release of the record to Bryner without the
consent of the parents of the other students shown in the video.
Bryner filed a motion for summary judgment, seeking a ruling that
the video was not an education record within the meaning of
FERPA.

¶2     The trial court denied Bryner’s motion, ruling that the
record Bryner sought was an education record, that it contained the
personally identifiable information of other students, and that the
video was therefore subject to the disclosure requirements of
FERPA. The trial court also ruled that the District had to produce
a redacted version of the video but only if Bryner paid the cost of
redaction. Bryner challenges these rulings on appeal. We agree
with the trial court that the video is subject to FERPA, and Bryner’s
motion for summary judgment was thus correctly denied. Because
FERPA forbids release of the unredacted video, we also agree that
the District may produce only a redacted copy and that Bryner is
to bear the cost of that redaction. We therefore affirm.


                          BACKGROUND

¶3     On October 1, 2012, Bryner’s child was involved in an
altercation with other students outside of a classroom in Butler
Middle School. A surveillance camera recorded that incident.

¶4     Bryner filed a request with the District pursuant to the
Government Records Access and Management Act (GRAMA), for
“all digital video from Oct 1, 2012, 2:45-3:10 showing the exit to
Room #127 at Butler Middle School, at the South East end of the
building, intersection shooting to the west and north” (the Video).
The District informed Bryner that disclosure of the Video was
governed by FERPA. Implicit in the District’s response was the
determination that the Video constituted an “education record” as
defined by FERPA. In its response, the District indicated that
FERPA “affords parents and students who are 18 years of age or
older . . . certain rights with respect to the student’s education
records,” including “[t]he right to provide written consent before
the school discloses personally identifiable information . . . from the




20130566-CA                       2                 2015 UT App 131
                  Bryner v. Canyons School District


student’s education records, except to the extent that FERPA
authorizes disclosure without consent.” (Emphasis added.) The
District further explained that because the Video contained the
personally identifiable information of students other than Bryner’s
child, the school would only release the Video to Bryner if and
when it obtained written consent from all parents of the other
students shown in the Video.

¶5     Bryner asked the District to reconsider his request, arguing
that his request was not governed by FERPA, because the Video
was not an education record. The District affirmed its original
decision, stating that its “position is that [the Video] does, indeed,
qualify as a student record under FERPA and cannot be accessed
under [a] GRAMA request.”

¶6     After the District affirmed its decision, Bryner filed a
complaint against the District in the trial court. In his complaint,
Bryner requested a legal determination that the District was
required to produce the Video.

¶7     Bryner then filed a motion for summary judgment,
requesting that the court “rule that [the Video] is not covered
under FERPA and must be disclosed pursuant to a GRAMA
request.” In opposition, the District reiterated its position that the
Video was an education record. The District asked the trial court to
deny summary judgment and to “affirm [the District’s]
determination that [the Video] is an ‘education record’ subject to
the disclosure restrictions of FERPA.” In his reply, Bryner
requested that the court find that the Video contained no
“personally identifiable information” of any student, but
alternatively, he argued that if the court did find that the Video
contained personally identifiable information, then the court
“should order the redaction or blurring [of] the faces . . . and full
disclosure with those ‘redactions.’”

¶8    At a hearing on Bryner’s motion, the court reviewed the
Video in chambers and determined that the students in the Video
were “clearly identifiable . . . either by face, body shape, clothing or
otherwise.” The trial court denied Bryner’s motion and concluded




20130566-CA                        3                2015 UT App 131
                 Bryner v. Canyons School District


that because other students were clearly identifiable in the Video,
Bryner’s GRAMA request was subject to FERPA and the District
had properly denied Bryner’s request to disclose an unredacted
copy of the Video. In response to Bryner’s request for a redacted
copy of the Video, the court ordered the District to file a
supplemental memorandum addressing the feasibility of and costs
associated with redacting student images from the Video.

¶9      The District filed its supplemental memorandum with the
court and indicated that it would cost approximately $120 to redact
the other students’ images from the Video. On March 5, 2013, the
trial court entered an order on Bryner’s request for a redacted copy
of the Video:

       [Bryner] will have ten days from the date of this
       Order to elect to receive a copy of the redacted video
       and to remit payment of $120 to the District for a
       redacted copy of the video. The District will then
       have fifteen days to redact the video and submit a
       copy to [Bryner].

       If [Bryner] chooses not to elect to receive a copy of the
       video, or fails to pay the estimated cost by the date
       indicated, the matter will be dismissed.

After Bryner failed to remit payment within the ten-day deadline,
the District moved to dismiss the case with prejudice. The court
granted the District’s motion to dismiss and denied all of Bryner’s
pending motions. Bryner timely appealed.

¶10 On October 22, 2013, this court requested that the Utah
Headliners Chapter of the Society of Professional Journalists
(Amicus) submit an amicus curiae brief “on the issue of whether a
surveillance recording taken by a security camera in a school is an
educational record subject to protection from disclosure under
[FERPA].”




20130566-CA                       4                 2015 UT App 131
                  Bryner v. Canyons School District


             ISSUES AND STANDARD OF REVIEW

 ¶11 On appeal, Bryner challenges the trial court’s denial of his
motion for summary judgment, arguing that the court erroneously
interpreted and applied FERPA when it held that the Video
requested by Bryner is an education record. “An appellate court
reviews a trial court’s legal conclusions and ultimate grant or
denial of summary judgment for correctness and views the facts
and all reasonable inferences drawn therefrom in the light most
favorable to the nonmoving party.” Orvis v. Johnson, 2008 UT 2, ¶ 6,
177 P.3d 600 (citation and internal quotation marks omitted).
Whether the Video is an education record as defined by FERPA
presents a question of statutory interpretation. This court must
review the trial court’s interpretation of the statute for correctness,
“affording no deference to the district court’s legal conclusions.”
Deseret News Publ’g Co. v. Salt Lake County, 2008 UT 26, ¶ 12, 182
P.3d 372.

 ¶12 Bryner also challenges the court’s order that he was required
to pay the costs of redaction, which amount was to be remitted
within ten days of the court’s order. The trial court’s decision
requiring Bryner to pay for the cost of producing the requested
record involved interpretation of GRAMA. Because the
interpretation of statutes is a question of law, we review the trial
court’s conclusions for correctness. Id.


                             ANALYSIS

 ¶13 The eight issues Bryner raises on appeal can be condensed
into two main arguments: (1) the trial court erred by determining
that the Video was an education record subject to FERPA; and (2)
the trial court erroneously ordered Bryner to pay the estimated cost
of redacting the Video in order to receive a copy of that recording.

   I. The Video Is an Education Record as Defined by FERPA.

¶14 Utah’s Government Records Access and Management Act
provides a mechanism for members of the public to inspect or




20130566-CA                       5                 2015 UT App 131
                   Bryner v. Canyons School District


request copies of government records. Utah Code Ann. § 63G-2-201
(LexisNexis Supp. 2012). Generally, any person may inspect a
public record free of charge or receive a copy of that record upon
request. Id. § 63G-2-201(1). However, certain records are classified
as nonpublic under GRAMA, and disclosure of such records may
be limited by GRAMA itself or by other statutes, rules, or
regulations. Id. § 63G-2-201(2), (5)–(6). As relevant here, GRAMA
classifies as nonpublic those records “to which access is restricted
pursuant to court rule, another state statute, federal statute, or
federal regulation, including records for which access is governed or
restricted as a condition of participation in a state or federal program or
for receiving state or federal funds.” Id. § 63G-2-201(3)(b) (emphasis
added). Disclosure of records that fall within section
63G-2-201(3)(b) “is governed by the specific provisions of that
statute, rule, or regulation.” Id. § 63G-2-201(6)(a).

 ¶15 The United States Congress enacted FERPA “to protect
[parents’ and students’] rights to privacy by limiting the
transferability of their records without their consent.” United States
v. Miami Univ., 294 F.3d 797, 806 (6th Cir. 2002) (alteration in
original) (citation and internal quotation marks omitted). Congress
provides funds to those educational institutions that comply with
FERPA “on the condition that, inter alia, such agencies or
institutions do not have a ‘policy or practice of permitting the
release of education records (or personally identifiable information
contained therein . . . ) of students without the written consent of
[the students or] their parents.’” Id. (omission and alteration in
original) (quoting 20 U.S.C. § 1232g(b)(1) (2000)). Thus, FERPA’s
requirements govern the disclosure under GRAMA of any records
that fall within FERPA’s reach.

 ¶16 After viewing the Video in chambers, the trial court ruled
that because “other students were clearly identifiable in the
[V]ideo—either by face, body shape, clothing or otherwise,”
Bryner’s records request was subject to FERPA and the District had
properly denied Bryner’s request for a copy of the Video. Implicit
in this ruling is the trial court’s determination that the Video is an
education record pursuant to FERPA.




20130566-CA                         6                  2015 UT App 131
                  Bryner v. Canyons School District


 ¶17 Amicus and Bryner1 contend that a surveillance recording
is not an education record because “it is nonacademic in nature
and, therefore, is not the type of record FERPA was meant to
protect” and because “it is not maintained by an educational
agency or institution as required by FERPA.” The District
disagrees, arguing that the Video is an education record pursuant
to FERPA’s plain language because the Video contains information
directly related to “multiple students and is maintained by school
administrators for disciplinary reasons as part of a student’s
education record.”

 ¶18 This court’s primary objective in interpreting the provisions
of FERPA “is to give effect to Congress’s intent.” See In re M.J., 2011
UT App 398, ¶ 27, 266 P.3d 850. “The best evidence of that intent is
the plain language of the statute.” Taylorsville City v. Taylorsville
City Emp. Appeal Bd., 2013 UT App 69, ¶ 17, 298 P.3d 1270 (citing
Summit Operating, LLC v. State Tax Comm’n, 2012 UT 91, ¶ 11, 293
P.3d 369). In reviewing the plain language of FERPA, we assume
that Congress, absent a contrary indication, used each term
“advisedly and in accordance with its ordinary meaning.” See
Houskeeper v. State, 2008 UT 78, ¶ 21, 197 P.3d 636 (citation and
internal quotation marks omitted). “If the ordinary ‘meaning of the
language is clear, we need look no further to discern [Congress’s]
intent.’” In re M.J., 2011 UT App 398, ¶ 27 (alteration in original)
(quoting Houskeeper, 2008 UT 78, ¶ 21).

¶19 FERPA defines education records as “those records, files,
documents, and other materials which . . . contain information
directly related to a student” and are “maintained by an
educational agency or institution or by a person acting for such
agency or institution.” 20 U.S.C. § 1232g(a)(4)(A) (2012).

¶20 A plain reading of FERPA’s statutory language reveals that
Congress intended for the definition of education records to be
broad in scope. See Gonzaga Univ. v. Doe, 536 U.S. 273, 292 (2002)
(Breyer, J., concurring) (observing that the “key language” of


1. Bryner incorporated all of Amicus’s arguments by reference.




20130566-CA                       7                 2015 UT App 131
                  Bryner v. Canyons School District


FERPA, including its definition of education records, is “broad and
nonspecific”). Although Amicus argues that the term “education
records” was intended to protect records that are academic in
nature, “e.g., grades, test scores, and other records related to an
individual student’s academic performance,” nothing in the plain
language of the statute limits the application of FERPA to only
academic records. See State ex rel. ESPN, Inc. v. Ohio State Univ., 970
N.E.2d 939, 946–47 (Ohio 2012). “Notably, Congress made no
content-based judgments with regard to its ‘education records’
definition.” Miami Univ., 294 F.3d at 812. Thus, this court will not
infer such a limitation. See, e.g., Honig v. Doe, 484 U.S. 305, 324–25
(1988) (declining to read an exception into a statute because the
plain language of the statute evinced Congress’s intent to omit such
an exception and the court was not “at liberty to engraft onto the
statute an exception Congress chose not to create”), superseded by
statute on other grounds as recognized by Joshua A. v. Rocklin Unified
Sch. Dist., 559 F.3d 1036 (9th Cir. 2009). We therefore consider
whether the Video satisfies the two elements of an education record
set forth in the statute.

A.     The Video Contains Information Directly Related to
       Students.

 ¶21 First, to qualify as an education record, the record must
“contain information directly related to a student.” 20 U.S.C.
§ 1232g(a)(4)(A). “Information is directly related to a student if it
has a close connection to that student.” Rhea v. District Bd. of
Trustees of Santa Fe Coll., 109 So. 3d 851, 857 (Fla. Dist. Ct. App.
2013). Records therefore directly relate to a student if “the matters
addressed in the . . . records pertain to actions committed or
allegedly committed by or against” the student and contain
information identifying the student. United States v. Miami Univ., 91
F. Supp. 2d 1132, 1149 (S.D. Ohio 2000), aff’d, 294 F.3d 797 (6th Cir.
2002); State ex rel. ESPN, 970 N.E.2d at 946–47; see also Osborn v.
Board of Regents of the Univ. of Wis. Sys., 2002 WI 83, ¶ 22 n.11, 647
N.W.2d 158 (observing that “once personally identifiable
information is deleted, by definition, a record is no longer an
education record since it is no longer directly related to a student”).




20130566-CA                       8                 2015 UT App 131
                  Bryner v. Canyons School District


 ¶22 In denying Bryner’s request for the Video, the District relied
on guidance from the United States Department of Education’s
Family Policy Compliance Office (the FPCO), which implements
and oversees institutional compliance with FERPA. The District
explained that it was the FPCO’s position that “a parent may only
inspect a school videotape showing his or her own child engaged
in misbehavior if no other students are pictured”:

       If education records of a student contain information
       on more than one student, the parent requesting
       access to education records has the right to inspect
       and review, or be informed of, only the information
       in the record directly related to his or her child. . . . If,
       on the other hand, another student is pictured
       fighting in the videotape, [the parent] would not
       have the right to inspect and review that portion of
       the videotape.

 (Omission in original.) Other guidance provided by the FPCO
suggests that video recordings may constitute education records
only for those students who are “directly related” to the focus or
subject of the video. See, e.g., Opinion of the Texas Attorney
General, OR2006-07701 (July 18, 2006) (“[T]he [FPCO] . . . has
determined that videotapes of this type do not constitute the
education records of students who did not participate in the
altercation. . . . The [FPCO] has, however, determined that the
images of the students involved in the altercation do constitute the
education records of those students. Thus, FERPA does apply to
the students involved in the altercation.”); Opinion of the Texas
Attorney General, OR2006-00484 (Jan. 13, 2006) (same).

 ¶23 We agree with the trial court that the Video contains
information directly related to the students involved in the
altercation. The Video pertains to “actions committed or allegedly
committed by or against” Bryner’s child and other students.
Indeed, the Video is nothing more than a record of the actions of
the students involved in the incident. And the students’ images in




20130566-CA                         9                  2015 UT App 131
                  Bryner v. Canyons School District


the Video constitute information identifying the students.2
Accordingly, the Video contains information “directly related to”
the students involved in the incident.3

B.     The Video Was Maintained by Persons Acting for the
       District.

¶24 To be considered an education record, a record must also be
“maintained by an educational agency or institution or by a person
acting for such agency or institution.” 20 U.S.C. § 1232g(a)(4)(A)(ii)
(2012). Bryner argues that the Video is not an education record,
because it is not maintained by the District or a person acting for
the District.

¶25 Bryner argues that this element is not met, because the
District admitted that the Video was not “administered by
educators,” or “regularly reviewed by educators.” However,
FERPA requires only that the record be maintained by or on behalf
of an educational agency, not that educators themselves maintain
the records or review them. See id. Accordingly, Bryner has failed
to demonstrate that the trial court’s ruling is erroneous.4


2. In reaching this conclusion, we are guided by the definition of
“[p]ersonally identifiable information” contained in FERPA’s
implementing regulations. See 34 C.F.R. § 99.3 (2014). The students’
images are the type of information that is “linkable to a specific
student” and that would allow “a reasonable person in the school
community, who does not have personal knowledge of [the
altercation,] to identify the student[s] with reasonable certainty.”
See id.

3. This includes Bryner’s child, but as the trial court determined, it
also includes information directly related to other students as well.

4. Amicus argues that the Video is not maintained by the District,
because it is not “kept in a filing cabinet in a records room at the
school.” Amicus relies on the Supreme Court’s statement in Owasso
Independent School District No. I-011 v. Falvo that the word
                                                       (continued...)



20130566-CA                      10                2015 UT App 131
                  Bryner v. Canyons School District


¶26 Because the Video contains information directly related to
students involved in the incident other than Bryner’s child and
Bryner has failed to demonstrate that the Video was not
“maintained” by the District, the trial court correctly concluded
that the Video is an education record. Accordingly, we affirm the
trial court’s determination that the Video is subject to the
protections of FERPA.5




4. (...continued)
“‘maintain’ suggests FERPA records will be kept in a filing cabinet
in a records room at the school or on a permanent secure
database.” See 534 U.S. 426, 433 (2002). However, the question
before the Court was whether peer-graded assignments were
education records before receipt and recording by a teacher, id. at
432–33, and Owasso did not address the question of what
procedures constitute maintenance once the school is already in
possession of a record. Thus, we do not read Owasso to impose a
strict requirement that records must be kept in a central location
such as a filing cabinet to qualify as an education record as defined
in FERPA. And we see no basis in the statutory language of FERPA
to impose such a strict limitation.

5. Amicus also contends that the Video is not an education record
because it is akin to a law enforcement record. Under FERPA,
“records maintained by a law enforcement unit of the educational
agency or institution that were created by that law enforcement
unit for the purpose of law enforcement” are not considered
education records. 20 U.S.C. § 1232g(a)(4)(B)(ii) (2012). Even
assuming the Video was created for a law enforcement purpose,
i.e., security, “[r]ecords created . . . for a law enforcement purpose
that are maintained by a component of the educational agency or
institution other than the law enforcement unit” are not law
enforcement records. See 34 C.F.R. § 99.8(b)(2) (2014). Because
Bryner has failed to demonstrate that the record was both created
and maintained by a law enforcement unit, he has failed to meet his
burden to demonstrate that the Video is not an “education record”
as defined by FERPA.



20130566-CA                      11                2015 UT App 131
                  Bryner v. Canyons School District


  II. Pursuant to GRAMA, the District Can Provide a Redacted
 Record and Need Not Pay the Costs of the Redaction Required
                  for Compliance with FERPA.

 ¶27 Bryner next argues that the trial court erroneously ordered
him to pay the cost for redacting the personally identifying
information of the other students pictured in the Video. We agree
with the trial court’s determination that Bryner could obtain only
a redacted record but that Bryner should bear the cost of the
District’s redaction of the other students’ personally identifying
information.

 ¶28 It is true that FERPA prevents an educational agency
receiving federal funds from implementing “a policy of denying,
or which effectively prevents, the parents of students . . . the right
to inspect and review the education records of their children.” 20
U.S.C. § 1232g(a)(1)(A) (2012). However, when an education record
contains material or information on more than one student, “the
parents of one of such students shall have the right to inspect and
review only such part of such material or document as relates to such
student.” Id. (emphasis added). Thus, while Bryner has a right to
“inspect and review” the part of the Video relating to his child, he
does not “have the right to inspect and review” the portions of the
Video in which other students are pictured.6 See id. For Bryner to
inspect and review the part of the Video relating to his child, the
other students’ personally identifying information must be


6. A parent has a right to inspect and review a document or “be
informed of the specific information contained in such part of such
material.” 20 U.S.C. § 1232g(a)(1)(A) (2012). To the extent Bryner
claims he should be informed of the specific information contained
in the Video, we decline to address that claim because Bryner never
sought this relief in the trial court. “To preserve an argument for
appellate review, the appellant must first present the argument to
the district court ‘in such a way that the court has an opportunity
to rule on [it].’” Gowe v. Intermountain Healthcare, Inc., 2015 UT App
105, ¶ 7 (alteration in original) (quoting Patterson v. Patterson, 2011
UT 68, ¶ 12, 266 P.3d 828). This argument is therefore unpreserved,
and thus we do not address it.



20130566-CA                       12                2015 UT App 131
                  Bryner v. Canyons School District


redacted, or the District must obtain “the written consent of [the
other students’] parents.” See id. § 1232g(b)(1).

 ¶29 GRAMA governs the procedure for requesting government
records unless the statute or regulation governing disclosure of the
record conflicts with GRAMA. Utah Code Ann. § 63G-2-201(6)
(LexisNexis Supp. 2012). Thus, “[w]hile [FERPA’s] specific
provisions will control in the event of an irreconcilable conflict,
GRAMA’s provisions will still apply so long as they are not
inconsistent with [FERPA].” See Southern Utah Wilderness Alliance
v. Automated Geographic Reference Ctr., 2008 UT 88, ¶¶ 17–21, 200
P.3d 643 (first alteration in original) (citation and internal quotation
marks omitted) (holding that two Utah statutes governing the
Automated Geographic Reference Center did not contain any
language designating certain records as nonpublic or restricting
access to them, and therefore “GRAMA’s presumption that the
government records [were] public remain[ed] intact”). While
FERPA defines education records and provides guidelines for
disclosure of such records, FERPA does not directly address
whether education records may be redacted or whether a fee may
be charged for such redaction. See United States v. Miami Univ., 294
F.3d 797, 824 (6th Cir. 2002) (“Nothing in . . . FERPA would prevent
[educational institutions] from releasing properly redacted
records.”). We therefore conclude that GRAMA’s provisions
regarding redaction and fees apply to Bryner’s request.

¶30 “In response to a request, a governmental entity is not
required to . . . compile, format, manipulate, package, summarize,
or tailor information . . . [or to] provide a record in a particular
format, medium, or program not currently maintained by the
governmental entity . . . .” Utah Code Ann. § 63G-2-201(8)(a). If a
request requires the record to be tailored under either of these
circumstances, the governmental entity may provide the record if
“the governmental entity determines it is able to do so without
unreasonably interfering with the governmental entity’s duties and
responsibilities . . . [and] the requester agrees to pay the
governmental entity for providing the record in the requested
form.” Id. § 63G-2-201(8)(b). When a governmental entity must
modify a record to fulfill a request, the entity “may charge a




20130566-CA                       13                2015 UT App 131
                  Bryner v. Canyons School District


reasonable fee to cover the governmental entity’s actual cost of
providing a record,” id. § 63G-2-203(1) (LexisNexis 2011), which
may include “the cost of staff time for compiling, formatting,
manipulating, . . . or tailoring the record . . . to meet the person’s
request,” id. § 63G-2-203(2)(a). Additionally, “[a] governmental
entity may require payment of . . . future estimated fees before
beginning to process a request if . . . fees are expected to exceed
$50.” Id. § 63G-2-203(8)(a)(i).

 ¶31 Because the trial court determined that the Video was an
education record subject to FERPA and it contained personally
identifiable information of other students, Bryner could only
inspect the material or document that related to his child. Thus, the
trial court inquired as to the feasibility of redacting the personally
identifiable information of the other students in the Video. The
District reported to the trial court that redaction was feasible and
that an employee of the District had the ability to redact or blur the
student images. The District determined that providing a redacted
copy of the Video would cost about $120 based on the approximate
rate of pay of the employee doing the redaction.

 ¶32 In accordance with FERPA and GRAMA, the Video had to
be redacted before Bryner could receive a copy of it, and the
District could charge a reasonable fee for the redaction process. We
uphold the trial court’s determination that the District introduced
sufficient evidence that for $120, the District could create a redacted
copy of the Video with the personally identifiable information of
the other students removed. Accordingly, the trial court did not err
in ordering the District to produce a redacted copy of the Video
and requiring Bryner to bear the cost of redaction.7


7. Bryner argues that the trial court should have taxed the cost of
redaction to the District as a cost of litigation or that the fee should
have been waived because the District is “encouraged” under
GRAMA to fulfill the request without charge under these
circumstances. However, Bryner cites no authority and conducts no
legal analysis to support this claim. Bryner also argues that the trial
court lacked authority to impose a ten-day deadline for his
                                                           (continued...)



20130566-CA                        14                2015 UT App 131
                 Bryner v. Canyons School District


                         CONCLUSION

¶33 We affirm the trial court’s ruling that the Video is an
education record subject to FERPA. We also conclude that the trial
court did not err in ordering the District to produce a redacted
copy of the Video upon Bryner’s payment of the estimated cost of
redaction.




7. (...continued)
payment of the redaction fee. “Trial courts have broad discretion
in managing the cases assigned to their courts.” Welsh v. Hospital
Corp. of Utah, 2010 UT App 171, ¶ 9, 235 P.3d 791 (citation and
internal quotation marks omitted). Bryner has failed to explain how
the court abused its discretion in setting a ten-day deadline for
Bryner to remit payment in order to receive a redacted copy of the
Video.



20130566-CA                     15               2015 UT App 131